[a7thamendmenttopfloanagr001.jpg]
EXECUTION VERSION AMENDMENT NO. 7 TO AMENDED & RESTATED LOAN AGREEMENT PF THIS
AMENDMENT NO. 7 TO AMENDED & RESTATED LOAN AGREEMENT (PF) (this “Seventh
Amendment”), dated as of September 11, 2018, is by and among (i) HASI CF I
Borrower LLC, a Delaware limited liability company (“Borrower HASI”), HAT CF I
Borrower LLC, a Delaware limited liability company (“Borrower HAT I”) and HAT CF
II Borrower LLC, a Delaware limited liability company (“Borrower HAT II”, and
together with Borrower HASI and Borrower HAT I, the “Borrowers”), (ii) Bank of
America, N.A., in its capacity as lender under the A&R Loan Agreement (as
defined below) (in such capacity, the “Lender”), (iii) Bank of America, N.A., in
its capacity as administrative agent under the A&R Loan Agreement (in such
capacity, the “Administrative Agent”), and (iv) for purposes of Section 3 only,
Bank of America, N.A., in its capacity as administrative agent under the Other
Loan Agreement (in such capacity, the “Other Administrative Agent”). WHEREAS,
the Borrowers, the Lender, and the Administrative Agent are parties to an
Amended & Restated Loan Agreement (PF) dated as of August 12, 2014 (as amended,
amended and restated, or otherwise modified from time to time, the “A&R Loan
Agreement”); WHEREAS, simultaneously with the joining of the Tower Loan (as
defined herein) (a) the Borrowers, the Lender, and the Administrative Agent have
agreed to amend certain provisions of the A&R Loan Agreement as more
specifically set forth herein and (b) the Other Administrative Agent has agreed
to consent to such amendments as more specifically set forth herein. NOW,
THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows: SECTION
1. Definitions. Capitalized terms used in this Seventh Amendment but not defined
herein shall have the meanings ascribed thereto in the A&R Loan Agreement.
SECTION 2. Required Lender. The Lender holds 100% of the Outstanding Amount and
the aggregate unused Commitments under the A&R Loan Agreement and thus
constitutes the Required Lender for purposes of the A&R Loan Agreement and this
Seventh Amendment. Project Moon (PF) Amendment No. 7 to A&R Loan Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr002.jpg]
SECTION 3. A&R Loan Agreement Amendment. In accordance with Section 15.1.1 of
the A&R Loan Agreement and, with respect to the Administrative Agent and the
Other Administrative Agent, Section 2.4(c)(i) of the A&R Intercreditor
Agreement, and in each case subject to the terms set forth herein, as of the
date hereof, the Required Lender, the Administrative Agent, the Other
Administrative Agent and each Borrower hereby agree to amend the A&R Loan
Agreement as follows: i. Section 1.1 to the A&R Loan Agreement is amended by
adding the following defined terms in alphabetical order: “Tower Loan” means the
Loan made by the Lenders on September 12, 2018 in respect of the Tower
Underlying Financing in the original principal amount of $63,022,192.64. “Tower
Termination Date” means the earlier of (x) July 19, 2021 and (y) such other date
on which the final payment of the principal amount of all of the Loans become
due and payable as herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise. “Tower Underlying Financing” means
the Underlying Financing described in Underlying Financing Specification No. 23
dated as of September 11, 2018, as amended. ii. Section 1.1 to the A&R Loan
Agreement is further amended as follows: a. by deleting the text “Revolver
Termination Date” in the definition of “Change of Control” and replacing it with
the text “Tower Termination Date” b. by deleting clause (y) of the definition of
“Interest Period” in its entirety and replacing it with the following: (y) no
Interest Period shall extend beyond the Revolver Termination Date, other than
Interest Periods with respect to the Tower Loan, which shall not extend beyond
the Tower Termination Date. iii. Section 2.1.2 of the A&R Loan Agreement is
amended by deleting such section in its entirety and replacing it with the
following: 2.1.2. Within the limits of each Lender’s Commitment, and subject to
the other terms and conditions hereof, Borrowers may borrow under Section 4.1,
prepay under Section 5.2.2, and re-borrow under Section 4.1. Subject to Sections
5.2.1 and 5.2.2, (i) all amounts owed hereunder with respect to the outstanding
principal amount of each Loan (other than the Tower Loan) shall be paid in full
no later than the Revolver Termination Date and (ii) all amounts owed hereunder
with respect to the outstanding principal amount of the Tower Loan shall be paid
in full no later than the Tower Termination Date. Principal on the Tower Loan
shall be due and payable in accordance with the 2 Project Moon (PF) Amendment
No. 7 to A&R Loan Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr003.jpg]
terms and conditions of Underlying Financing Specification No. 23 dated as of
September 11, 2018 and this Agreement. iv. Section 2.6 of the A&R Loan Agreement
is amended by deleting clause (b) in its entirety and replacement with the
following: (b) the date on which the aggregate principal amount of all Advances
made under the Loan Facility since July 19, 2013 (without regard to any
prepayment or repayments hereunder), is equal to or greater than $1,100,000,000
(the “Maximum Advance Limitation”), and v. Section 3.1.1(c) to the A&R Loan
Agreement is amended as follows: a. by deleting the text “and” immediately
before the text “(iii) on the”. b. by adding the text “and (iv) on the Tower
Termination Date” immediately after the text “(iii) on the Revolver Termination
Date”. vi. Section 4.6 to the A&R Loan Agreement is amended by deleting the
first sentence thereof in its entirety and replacing it with the following: On
(i) the Revolver Termination Date set forth in clause (x) of the definition
thereof, all Obligations in respect of the Loans (other than the Tower Loan)
shall be immediately due and payable, (ii) the Revolver Termination Date set
forth in clause (y) of the definition thereof, all Obligations shall be
immediately due and payable and (iii) the Tower Termination Date all Obligations
shall be immediately due and payable. 3 Project Moon (PF) Amendment No. 7 to A&R
Loan Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr004.jpg]
vii. Section 5.2 to the A&R Loan Agreement is amended by deleting such section
in its entirety and replacing it with the following: 5.2. Repayment of Loans.
The Outstanding Amount as well as all other amounts due and payable under the
Loan Documents with respect to the Loans (other than the Tower Loan) shall be
due and payable on the Revolver Termination Date, unless payment is sooner
required or accelerated hereunder in which case such Outstanding Amount and all
other amounts shall be due and payable on all Loans, including the Tower Loan,
on such sooner or accelerated date. The Outstanding Amount of the Tower Loan as
well as all other amounts due and payable under the Loan Documents shall be due
and payable on the Tower Termination Date, unless payment is sooner required or
accelerated hereunder in which case such Outstanding Amount and all other
amounts shall be due and payable on such sooner or accelerated date. viii.
Section 9.1.5 to the A&R Loan Agreement is amended by inserting at the end of
such section the following: (d) Upon full payment of all Obligations in respect
of the Loans (other than the Tower Loan) following the Revolver Termination
Date, the Administrative Agent, Collateral Agent and Borrowers shall at the
Borrower’s cost and expense promptly thereafter enter into definitive
documentation (in form and substance reasonably satisfactory to each such party)
giving effect to the Collateral Release for all Collateral related to such
payment of all such Obligations (other than the Tower Loan). SECTION 4.
[RESERVED] SECTION 5. Seventh Amendment as Loan Document; Representations. i.
For the avoidance of doubt, the parties hereto agree that this Seventh Amendment
shall be deemed to be a Loan Document under the A&R Loan Agreement. ii.
[Reserved]. iii. Each Borrower represents and warrants, as to itself and each
Related Borrower Party, to each Agent and the Lender, as of the date hereof,
that the following statements are true and correct: a. The execution, delivery
and performance by such Borrower of this Seventh Amendment, and the consummation
of the transactions contemplated hereby do not and will not (i) violate in any
material respect (A) any provision of any Applicable Law with respect to such
Related Borrower Party, (B) any of the Organizational Documents of any Related
Borrower Party, or (C) any order, judgment or decree of any court or other
agency of government binding on any Related Borrower Party; (ii) conflict with,
result in a breach of or constitute (immediately or upon the giving of notice) a
default in any material respect 4 Project Moon (PF) Amendment No. 7 to A&R Loan
Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr005.jpg]
under any Contractual Obligation of any Related Borrower Party; (iii) result in
or require the creation or imposition of any material Lien upon any of the
properties or assets of any Related Borrower Party (other than any Liens
permitted by or created under any of the Loan Documents in favor of Collateral
Agent, on behalf of the Secured Parties); or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Related Borrower Party; b. Such Borrower is
duly authorized to execute, deliver and perform its obligations under this
Seventh Amendment. The execution, delivery and performance of this Seventh
Amendment has been duly authorized by all necessary corporate, limited liability
company or partnerships, as applicable, action on the part of such Borrower; and
c. This Seventh Amendment is a legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally. iv. For purposes of determining withholding
Taxes imposed under the Foreign Account Tax Compliance Act (FATCA), from and
after the effective date of this Seventh Amendment, each Borrower and each Agent
shall treat (and the Lender hereby authorizes the Agents to treat) the A&R Loan
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471- 2(b)(2)(i). SECTION 6. Effect of Seventh
Amendment. The amendment set forth herein is limited as written, is effective
only in the specific instance and for the specific purpose for which given, and
shall not be deemed to be a waiver of or consent to, or modification of in any
respect, any other term or condition in the A&R Loan Agreement or any of the
documents referred to herein or therein. The terms and provisions set forth in
each Loan Document are hereby ratified and confirmed by each Borrower in all
respects. Each Borrower acknowledges and agrees that the execution, delivery and
performance of this Seventh Amendment by the Administrative Agent and of the
Lender does not and shall not create (nor shall Borrowers or any Related
Borrower Subsidiary rely upon the existence of or claim or assert that there
exists) any obligation of the Lender and the Administrative Agent to consider or
agree to any amendment of or waiver or consent with respect to any of the Loan
Documents, or any other instrument or agreement to which the Administrative
Agent or the Lender is a party (collectively an “Amendment or Consent”), and in
the event that the Administrative Agent or the Lender subsequently agrees to
consider any requested Amendment or Consent, neither the existence of this
Seventh Amendment, nor any other conduct of the Administrative Agent or the
Lender related hereto, shall be of any force or effect on the Administrative
Agent’s or the Lender’s consideration or decision with respect to any such
requested Amendment or Consent, and the Administrative Agent and the Lender
shall not have any obligation whatsoever to consider or agree to any such
Amendment or Consent. 5 Project Moon (PF) Amendment No. 7 to A&R Loan Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr006.jpg]
SECTION 7. Governing Law. This Seventh Amendment shall be governed by the laws
of the State of New York. SECTION 8. Severability. Wherever possible, each
provision of this Seventh Amendment shall be interpreted in such manner as to be
valid under Applicable Law. If any provision is found to be invalid under
Applicable Law, it shall be ineffective only to the extent of such invalidity
and the remaining provisions of this Seventh Amendment shall remain in full
force and effect. SECTION 9. Counterparts; Electronic Signatures. This Seventh
Amendment may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of a signature page of this Seventh Amendment by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart thereof. SECTION 10. Amendment Fee. The Lenders and the
Administrative Agent hereby waive the $25,000 “amendment fee” provided for in
Sections 3.24 and 15.1.4 of the A&R Loan Agreement. [Signatures Appear on Next
Pages] 6 Project Moon (PF) Amendment No. 7 to A&R Loan Agreement



--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr007.jpg]




--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr008.jpg]




--------------------------------------------------------------------------------



 
[a7thamendmenttopfloanagr009.jpg]




--------------------------------------------------------------------------------



 